On January 2, 1996, it was ordered and decreed that for the offense of Aggravated Assault, a felony, in violation of Section 45-5-202(1), MCA, occurring April 1,1988, the defendant is sentenced to Montana State Prison for a period often years. The defendant is granted 35 days’ credit for time served prior to sentencing. It is recommended that while at Montana State Prison the defendant be required to complete chemical dependency counseling, anger management, criminal thinking errors, and all other programs felt appropriate prior to any type of parole release. It is further recommended that prior to being released into community supervision, the defendant process out through a pre-release center in which he will be allowed to benefit from structured mental health and chemical dependency interventions that will help facilitate a gradual reintegration back into the community. At any time the defendant is released back into a community setting, it is recommended that conditions be mandated as stated in the January 2, 1996 judgment.
On November 15,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kristina Guest, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed with prejudice.
Done in open Court this 15th day of November, 1996.
Chairman, Hon. Ted O. Lympus
*134Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal